Por cuanto, la inscripción de una escritura de venta otor-gada por el márshal de la Corte de Distrito de Humacao fué denegada por el Registrador de Caguas:
“ .... por observarse: l9 Que en el registro de la pro-piedad sólo consta inscrita la mitad del solar anotada preven-tivamente a favor de Antonio G-arrido y Vicenta Parizo y en cuanto a la cuota usufructuaria a favor de la viuda María Puig; y la casa fué también anotada preventivamente a favor de la viuda y de Antonio Garrido y Vicenta Parizo. 29 Que habiéndo sido demandada la Sucesión de José Garrido Parizo compuesta según el documento por su viuda María Puig y John Doe y Richard Roe, como herederos descono-cidos de José Garrido, no consta cuándo ni en qué forma fué emplazada la Sucesión de José Garrido, demandada, y en qué *1007personas para determinar si la corte actuó con jurisdicción ni cuándo ni a qué personas se les notificó la sentencia para determinar si en la fecha en que se celebró la‘subasta era firme la sentencia, pues figurando como demandados además la viuda María Puig, los herederos desconocidos de José Garrido, a quienes se figuró bajo los nombres de John Doe y Eicbard Eoe, tanto el emplazamiento como la notificación de la sentencia debió hacerse por edictos y aunque es cierto que la comparecencia voluntaria de las partes corrige el de-fecto que pueda existir en el emplazamiento y ahora se ha acompañado una certificación del secretario de la corte de dis-trito de Humaeao, en la que consta que comparecieron volun-tariamente María Puig y Antonio Garrido y Vicenta Farizo como herederos de José Garrido y representados por sus respectivos abogados y además se ha presentado otra certifi-cación sobre declaratoria de herederos de José Garrido en la cual consta que en 31 de agosto de 1928 el Hon. Gabriel Cas-tejón, Juez de la Corte de Distrito de Humaeao declaró como únicos y universales herederos de José Garrido a sus legíti-mos padres Antonio Garrido y Vicenta Farizo y su viuda María Puig en la cuota usufructuaria, es lo cierto que desde el comienzo del pleito que culminó en la venta de la finca des-crita, la corte no podía considerar como únicos y universales herederos de José Garrido a las personas que comparecieron como demandados, porque habiendo fallecido José Garrido abintestato, no existía una declaratoria judicial de herederos y aunque posteriormente o sea en la fecha expresada antes fueron declarados como herederos de José Garrido y dicha declaratoria recayó en las mismas y únicas personas que comparecieron como demandadas, este hecho a ‘posteriori no corrige el defecto en el procedimiento de no haber sido cita-dos por edictos ni notificada la sentencia también por edic-tos a John Doe y Eicbard Eoe como herederos desconocidos de José Garrido Farizo.”
Pos CUANTO, el recurrente está conforme con la primera *1008parte de la nota apelada, comprometiéndose a subsanar el defecto indicado; y
Pob oxtaNto, las cuestiones suscitadas en el segundo apar-tado de dicha nota han sido resueltas por esta corte en los casos recientes números 757 y 752, Antonio L. López v. El Registrador, ante pag. 481 y Juan Solá González v. El Registrador, ante pag. 497 :
Por tanto, se revoca la nota apelada del Registrador de la Propiedad de Caguas de fecha primero de febrero de 192.9, en cuanto al apartado segundo de la misma, y se devuelve el caso para ulteriores procedimientos no inconsistentes con las opiniones en los casos citados.